Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
Claims 1-2, 4-8, 11-13, 15-17, 19-25 have been examined. Claims 1, 12, 19, 21-22 have been amended.  Claims 3, 9-10, 14, 18 previously have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 12-13, 16-20, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US. 20050228243A1) in view of Garibaldi (US. 20140028464A1) and further in view of Oleson et al. (WO2013173715A1)

With respect to claim 1, Bardy teaches a system, comprising:
a memory that stores computer executable components (‘243; Para 0055); 
(‘243; Para 0055) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a monitoring component that monitors live feedback information received over a course of care of a patient from one or more dynamic healthcare delivery data sources, wherein the live feedback information comprises patient information regarding a current physiological state of the patient and workflow information regarding medical treatment provided to the patient in association with a defined clinical workflow for the course of care (‘243; Abstract: An implantable medical device collects device measures on a substantially continuous basis from an implant recipient…analyzing the physiological measures and the quality of life measures stored in the patient care record relative to at least one of other physiological measures and other quality of life measures to generate patient status feedback as illustrated in Para 0095 for live voice feedback captured with the collection of physiological measures by the implantable medical device;  Para 0014: The patient device information relates to individual measures recorded by and retrieved from implantable medical devices, such as IPGs and monitors. The patient device information is received on a regular, e.g., daily, basis as sets of collected measures which are stored along with other patient records in a database. And thus, Bardy discloses live feedback of patient’s physiological state on regular daily basis. The information can be analyzed in an automated fashion and feedback provided to the patient at any time and in any location); 
Bardy discloses voice feedback spoken by an individual patient is processed into a set of quality of life measures by a remote client substantially contemporaneous to the  (‘427; Para 0015). 
Bardy does not teach 
a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants a clinical response based on the live feedback information and learned correlations events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, 
Garibaldi teaches 
a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants a clinical response based on :
the live feedback information and learned correlations events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes (‘464; Para 0048: FIG. 4A provides an exemplary multi-dimensional look up table 400 that identifies correlations between certain parameters and the occurrence of a potential adverse patient medical event. The pattern recognition interface 208 creates the multi-dimensional look up table 400 where per each combination of the parameters 402, 404, 406, and 408 displayed, the number of times an alert has occurred can be indicated. The pattern recognition interface 208 analyzes the look up table 400 to identify whether a current pattern of real-time data for a patient is similar to or the same as a pattern identified in the look up table 400. Fig 4A illustrates correlation event associated with historical of care, i.e. adverse events resulting in adverse clinical outcome), and 
a notification component that generates a notification in response to identification of the event or condition, the notification comprising information identifying the patient and the event or condition and indicating the event or condition warrants the clinical response, and provide the notification to a device associated with an entity involved with treating the patient in association with the course of care (‘464; Para 0017: The identified patterns and/or values are then compared to real-time patient data being received from a medical device in order to determine whether a similar pattern and/or value appears in the real-time patient data. If such a similar pattern and/or value appears, thereby indicating an increased likelihood of a potential adverse medical event, a notification is provided to a monitoring device (or “central monitor”) that is being viewed by a person, such as a pharmacist or physician. A notification can also be provided to the medical device.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate predictive notifications for adverse patient event of Garibaldi into system and method for providing feedback to an individual patient of Bardy and the motivation is to provide the notification to responses to patient’s medical condition or events. 
 The combined art does not, but Oleson teaches 
a level of risk or severity associated with failure to provide the clinical response (‘715; Abstract: by disclosure, Fay describes During the trial, the computer system receives trial data. The computer system detects, based on the trial data,  that one or more of the alert conditions have occurred. In response to detecting that an alert condition has occurred, the computer system outputs an alert associated with a mitigation procedure defined for the given failure mode before the start of the trial. The mitigation procedure indicates a procedure to mitigate the occurrence of the given failure mode.; Para 0010: The method also comprises outputting, by the computer system in response to detecting that the alert condition has occurred, an alert associated with a mitigation procedure defined for the given failure mode before the start of the trial; Para 0065: a given failure mode in which occurrences of the given failure mode are to be detected based on information collected during site visits that are to occur at particular intervals. The particular interval may be based, on various factors, such as the severity of the risk, ease of detection, likelihood of occurrence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate predictive notifications for adverse patient event of Garibaldi / system and method for providing feedback to an individual patient of Bardy with the technique of establishing risk-based study conduct as taught by Oleson and the motivation is to provide a level of risk or severity with failure for clinical response. 
Claims 12 and 19 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the system of claim 1, Garibaldi discloses wherein the significant event/condition identification component is configured to employ the one or more machine learning technique to learn the correlation based on historical healthcare delivery information regarding same or similar courses of care and one or more standard operating procedures defined for the course of care (‘464; Paras 69-0070).

Claim 13 is rejected as the same reason with claim 2. 

With respect to claim 5, the combined art teaches the system of claim 1, Garibaldi discloses wherein the computer executable components further comprise: a response component configured to determine the clinical response based on the identification of the event or condition and a context of the course of the patient care, wherein the response varies based on a type of the event or condition, and wherein the notification component is configured to include response information with the notification recommending performance of the clinical response by one or more clinicians (‘464; Para 0025: facilitate proper response to the potential adverse patient medical events)

Claim 16 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the system of claim 1, Garibaldi discloses wherein the notification comprises a mechanism for responding to  (‘464; Paras 0017-0018). 

Claim 17 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the system of claim 1, Garibaldi discloses wherein the computer executable components further comprise: an interface component configured to update a graphical user interface in real-time to reflect occurrence of the event or condition, wherein the graphical user interface tracks events and conditions associated with the course of care in realtime (‘464; Abstract)
Claim 18 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the system of claim 7, Garibaldi discloses wherein the computer executable components further comprise  a monitoring parameter update component configured to determine one or more parameters related to the event or condition, and wherein the interface component is further configured update the graphical use interface to comprise information that tracks the one or more parameters ; and a prioritization component configured to determine a priority order of the events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (‘464; Para 0034: at least two types of parameters in the current patient data; Para 0050 priority).

With respect to claim 20, the combined art teaches the system of claim 19, Garibaldi discloses wherein the employing machine learning comprises evaluating historical healthcare delivery information regarding same or similar courses of care and operating information regarding one or more standard operating procedures defined for the course of care to identify events or conditions associated with the course of care that are correlated to one or more adverse outcomes (‘464; Para 0017: The identified patterns and/or values are then compared to real-time patient data being received from a medical device in order to determine whether a similar pattern and/or value appears in the real-time patient data. If such a similar pattern and/or value appears, thereby indicating an increased likelihood of a potential adverse medical event).  


With respect to claim 23, the combined art teaches method of claim 12, Garibaldi discloses wherein the live feedback information further comprises workflow information regarding medical treatment provided to the patient in association with a workflow followed over the course of care, clinician information regarding current activity status and location of clinicians involved in the patient’s care, and facility data regarding a current context or state of a healthcare facility where the patient is being treated (‘464; Para 0020).

With respect to claim 24, the combined art teaches the system of claim 1, Garibaldi discloses wherein the computer executable components comprise: a reception component that receives the live feedback information from the one or more dynamic healthcare delivery data sources via a communication network (‘464; Para 0070).

With respect to claim 25, the combined art teaches the system of claim 24, Garibaldi discloses wherein the one or more dynamic healthcare delivery data sources comprise at least one of: a medical monitoring device associated with the patient that generates the patient information, an electronic tracking system that generates the workflow information, or an image data monitoring system that generates the workflow information based on image data captured of the patient or an environment of the patient over the course of care (‘464; Para 0033). 

With respect to claim 21, the combined art teaches the method of claim 12, Oleson discloses further comprising: determining the level of risk or severity based on the patient and the context of the course of care (715; Abstract; Paras 0010, 0065). 

With respect to claim 22, the combined art teaches the method of claim 12, Garibaldi discloses further comprising:
determining the level of risk or severity based on a probability of occurrence of the one or more adverse clinical or financial outcomes, a type of the one or more adverse clinical or financial outcomes, and costs associated with the one or more adverse clinical or financial outcomes (‘464; Para 0021: type of adverse medical event experienced, such as a heart attack or seizure).
 

Claims 4, 11, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US. 20050228243A1) in view of Garibaldi (US. 20140028464A1) and further in view of Oleson et al. (WO2013173715A1 hereinafter Oleson) and further in view of Mollicone et al. (US. 20120089553 hereinafter Mollicone).  

With respect to claim 4, the combined art does not teach, according to the system of claim 2, wherein the significant event/condition identification component is further configured to identify the event or condition based on information regarding one or more clinicians responsible for treating the patient in association with the course of care, including at least one of: a current level of fatigue of the one or more clinicians, a current workload of the one or more clinicians, or historical performance information for the one or more clinicians.  However, Mollicone teaches the aforementioned feature (‘553; Para 0008: determining an initial model-predicted fatigue level of an individual at an initial time; and transforming the initial model-predicted fatigue level into an initial contextual performance metric by applying a mapping function to the initial model-predicted fatigue level, the mapping function based at least in part on information contained in an historical fatigue database and work load as described in Para 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate fatigue-related contextual performance using historical incident data of Mollicone into system and method for providing feedback to an individual patient of Bardy / Garibaldi/Oleson and the motivation is to provide the artificial intelligence with responses through live feedback to patient’s medical condition or events. 

Claim 15 is rejected as the same reason with claim 4.  

With respect to claim 11, the combined art does not teach, according to the system of claim 5, wherein the response component is configured to determine the clinical response based on information regarding the one or more clinicians, including at least one of, a current level of fatigue of the one or more clinicians, a current workload of the one or more clinicians, or historical performance information for the one or more clinicians. 
However, Mollicone teaches the aforementioned feature (‘553; Para 0008: determining an initial model-predicted fatigue level of an individual at an initial time; and transforming the initial model-predicted fatigue level into an initial contextual performance metric by applying a mapping function to the initial model-predicted fatigue level, the mapping function based at least in part on information contained in an historical fatigue database and work load as described in Para 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate fatigue-related contextual performance using historical incident data of Mollicone into system and method for providing feedback to an individual patient of Bardy / Garibaldi/Oleson and the motivation is to provide the artificial intelligence with responses through live feedback to patient’s medical condition or events. 

Response to Argument 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Oleson being used in the current rejection.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686